DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 7/28/2021 has been entered. Claims 6 and 12 were amended, claims 3, 9, and 14 were canceled, and claim 17 was new. Thus, claims 1-2, 4-8, 10-13, and 15-17 are pending in the application.
Drawings
The drawings are objected to because numeral 100 in Fig. 1 and numeral 1 in Fig. 6 should not be underlined as they are not within the structure, and these numerals should have a lead line or arrow pointing to the structures they respectively represent (see MPEP 608.02(V) and 37 C.F.R. 1.84 (q)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a motion assistance apparatus configured to…assist” in claim 4 lines 2-3, claim 10 lines 2-3, claim 15 lines 3-4, and claim 17 line 3, and “a communication apparatus…configured to transmit” in claim 6 lines 3-4.
According to the Applicant’s specification page 5 lines 1-3, the limitation of “a motion assistance apparatus configured to…assist” in claim 4 lines 1-2, claim 10 lines 2-3, claim 15 lines 3-4, and claim 17 line 3 is being interpreted as an apparatus with a sensor for measuring load on the sole. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 limitation “a communication apparatus configured to transmit” in line 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 12, the preamble limitation “A non-transitory computer readable medium having instructions stored therein…executed by a computer…a method for performing rehabilitation support…the method comprising” in claim 12 lines 1-5 is confusing, as it is unclear if a software program, a method, or an apparatus is being claimed. Thus, the scope of the claim is unclear.
Claims 13 and 15-16 are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 2015/0199494 A1) in view of O’Brien (US 2007/0275825 A1) and Kang et al. (US 2017/0046108 A1).
Regarding claim 1, Koduri discloses a rehabilitation support apparatus configured to perform rehabilitation support by executing a training program for urging a trainee to perform a predetermined motion and assisting the trainee to perform the predetermined motion (networked fitness system downloads and initiates a customized exercise routine according to a fitness goal, such as rehabilitation) (abstract; para. [0030]), the rehabilitation support apparatus comprising:  5

and processing circuitry configured to: (i) execute the training program and generate training data of the trainee from the motion data detected by the sensor (processors 302 execute instructions to perform the various functions and operations, such as initiating the exercise routine and interpreting data from the sensors) (Fig. 3; para. [0008]; para. [0039]; para. [0044]), and (ii) determine a state of the training program, wherein the processing circuitry performs a writing process of writing the training data into an external memory according to the determined state of the training program (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program, the program thus determined to be in a stopped state) (para. [0084]).
Koduri does not disclose in which the processing circuitry performs the writing process in response to a determination that the training program is (a) in a state of being executed.
However, O’Brien teaches a device for measuring an exercise level (O’Brien; abstract) in which the processing circuitry performs the writing process in response to a determination that the training program is in a state of being executed (exercise data continuously uploaded to a remote site as exercise occurs) (O’Brien; para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device processing circuitry such that the processing circuitry performs the writing process in response to a determination that the training program is in a state of being executed, as taught by O’Brien, for the purpose 
Koduri does not disclose in which the processing circuitry performs the writing process in response to a determination that the training program is (b) in a standby state.
However, Kang teaches a device for measuring a user’s exercise activity (Kang; abstract) in which the processing circuitry performs the writing process in response to a determination that the training program is in a standby state (sensor hub stores sensor information while the processor is in an idle state; alternatively, sensor information is maintained while a user is in a stationary state for a certain time) (Kang; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device processing circuitry such that the processing circuitry performs the writing process in response to a determination that the training program is in a standby state, as taught by Kang, for the purpose of ensuring the sensor data is continuously collected even when a user is not actively exercising, thereby providing a user with a more complete sensor record of their activities. 
Regarding claim 2, the modified Koduri device teaches wherein the processing circuitry performs the writing process in response to a determination that the training program is not in the state of being executed (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program) (Koduri; para. [0084]).
Regarding claim 6, as best understood, the modified Koduri device teaches a rehabilitation support system comprising: the rehabilitation support apparatus according to Claim 1 (see rejection of claim 1 above); and a communication apparatus connected to the 
Regarding claim 7, Koduri discloses a control method performed by a rehabilitation support apparatus configured to perform rehabilitation support by executing a training program for urging a trainee to perform a predetermined motion and assisting the trainee to perform the predetermined motion (networked fitness system downloads and initiates a customized exercise routine according to a fitness goal, such as rehabilitation) (abstract; para. [0030]), the control method comprising:  17 
executing, by processing circuitry of the rehabilitation support apparatus, the training program for the trainee (processors 302 execute instructions to perform the various functions and operations, such as initiating the exercise routine) (Fig. 3; para. [0008]; para. [0039]; para. [0044]); 
receiving, by the processing circuitry of the rehabilitation support apparatus, motion data from the predetermined motion performed by the trainee (sensors 314 collect and send user-based data to the fitness machine 102, such as tracking user movements during an exercise routine; fitness machine 102 comprises processors 302) (Figs. 1-2; para. [0039]; paras. [0044-0045]), the motion data being detected by a sensor of the rehabilitation support apparatus (sensors 314 which collect user-based data, such as tracking user movements during an exercise routine) (Figs. 1-2; paras. [0044-0045]); 

determining, by the processing circuitry of the rehabilitation support apparatus, a state of the training program (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program, the program thus determined to be in a stopped state) (para. [0084]);
and performing, by the processing circuitry of the rehabilitation support apparatus, a writing process of writing the training data into an external memory 5according to the determined state of the training program (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program) (para. [0084]).
Koduri does not disclose in which the writing process is performed in response to a determination that the training program is (a) in a state of being executed.
However, O’Brien teaches a device for measuring an exercise level (O’Brien; abstract) the writing process is performed in response to a determination that the training program is in a state of being executed (exercise data continuously uploaded to a remote site as exercise occurs) (O’Brien; para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri method such the writing process is performed in response to a determination that the training program is in a state of 
Koduri does not disclose in which the writing process is performed in response to a determination that the training program is (b) in a standby state.
However, Kang teaches a device for measuring a user’s exercise activity (Kang; abstract) the writing process is performed in response to a determination that the training program is in a standby state (sensor hub stores sensor information while the processor is in an idle state; alternatively, sensor information is maintained while a user is in a stationary state for a certain time) (Kang; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri method such that the writing process is performed in response to a determination that the training program is in a standby state, as taught by Kang, for the purpose of ensuring the sensor data is continuously collected even when a user is not actively exercising, thereby providing a user with a more complete sensor record of their activities. 
Regarding claim 8, the modified Koduri device teaches wherein the writing process is performed in response to a determination that the training program is not in the state of being executed (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program) (Koduri; para. [0084]).
Regarding claim 12, as best understood, Koduri discloses a non-transitory computer readable medium having instructions stored therein, which when executed by a computer of a rehabilitation support apparatus cause the computer to execute a method for performing 
 executing the training program for the trainee  (processors 302 execute instructions to perform the various functions and operations, such as initiating the exercise routine) (Fig. 3; para. [0008]; para. [0039]; para. [0044]); 
receiving motion data from the predetermined motion performed by the trainee (sensors 314 collect user-based data, such as tracking user movements during an exercise routine) (Figs. 1-2; paras. [0044-0045]), the motion data detected by a sensor of the rehabilitation support apparatus (sensors 314 which collect user-based data, such as tracking user movements during an exercise routine) (Figs. 1-2; paras. [0044-0045]); 
generating training data of the trainee from the motion data (processors 302 execute instructions to perform the various functions and operations, such as interpreting data from the sensors) (Fig. 3; para. [0008]; para. [0039]; para. [0044]); 
determining a state of the training program (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program, the program thus determined to be in a stopped state) (para. [0084]);
and performing a writing process of writing the training data into an external memory 30according to the determined state of the training program (data captured by sensors may be 
Koduri does not disclose in which the writing process is performed in response to a determination that the training program is (a) in a state of being executed.
However, O’Brien teaches a device for measuring an exercise level (O’Brien; abstract) the writing process is performed in response to a determination that the training program is in a state of being executed (exercise data continuously uploaded to a remote site as exercise occurs) (O’Brien; para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri method such the writing process is performed in response to a determination that the training program is in a state of being executed, as taught by O’Brien, for the purpose of allowing a supervisor at a remote site to monitor the exercise session and provide feedback (O’Brien; para. [0024]).
Koduri does not disclose in which the writing process is performed in response to a determination that the training program is (b) in a standby state.
However, Kang teaches a device for measuring a user’s exercise activity (Kang; abstract) the writing process is performed in response to a determination that the training program is in a standby state (sensor hub stores sensor information while the processor is in an idle state; alternatively, sensor information is maintained while a user is in a stationary state for a certain time) (Kang; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri method such that the writing 
Regarding claim 13, the modified Koduri device teaches wherein the writing process is performed in response to a determination that the training program is not in the state of being executed (data captured by sensors may be uploaded to the servers and stored in a user profile store 114 when the user stops the program) (Koduri; para. [0084]).
Claims 4, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri in view of O’Brien and Kang as applied to claims 1, 7, and 12 above, and further in view of Edgerton et al. (US 6,666,831 B1).
Regarding claims 4, 10, and 15, the modified Koduri device teaches the invention as previously claimed, but does not disclose further comprising a motion assistance apparatus configured to be attached to a limb of the trainee and assist the training motion of the trainee, wherein 20the processing circuitry performs the writing process in response to a determination that the training program is in the state of being executed and the motion assistance apparatus is not driven.
However, Edgerton teaches an apparatus and control system for providing corrective pressure and guidance for a user’s gait (Edgerton; abstract) including a motion assistance apparatus configured to be attached to a limb of the trainee and assist the training motion of the trainee (leg support brace 400 with special shoe 405 having a pressure sensor 406, all of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device to include a motion assistance apparatus, as taught by Edgerton, for the purpose of providing a means to assist and ease the rehabilitation of a person with an injury affecting their locomotion whom is relearning how to walk (Edgerton; col. 3, lines 26-40). 
Moreover, as the Koduri device is capable of being used and executing the training program without the Edgerton motion assistance apparatus, one of ordinary skill in the art before the effective filing data of the claimed invention would find it obvious to modify the Koduri reference such that the Koduri processing circuitry performs the writing process in response to a determination that the training program is in the state of being executed (exercise data continuously uploaded to a remote site as exercise occurs) (O’Brien; para. [0024]) and the Edgerton motion assistance apparatus is not driven (as Koduri can operate without the Edgerton motion assistance apparatus), for the purpose of allowing a more physically able user that has no need of the Edgerton device (such as one who wishes to “stay fit”, “improve endurance”, or “train for race” according to Koduri para. [0030]) to thereby conserve electricity by not driving the Edgerton motion assistance apparatus portion of the modified Koduri device.
Regarding claim 17, the modified Koduri device teaches wherein the training program is in the standby state when the training program is in the state of being executed and a motion assistance apparatus is not being driven (in Kang, a stationary activity state 740 of the user can . 
Claims 5, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri in view of O’Brien and Kang as applied to claims 1, 7, and 12 above, and further in view of Gulfo et al. (US 2008/0312952 A1).
Regarding claim 5, Koduri discloses the invention as previously claimed, but does not disclose further comprising a timer configured to measure a time during which the writing process is being performed, wherein 25the processing circuitry stops the writing process when it detects a predetermined time from the timer.
However, Gulfo teaches a device for performing a procedure on a subject (Gulfo; abstract) comprising a timer configured to measure a time during which the writing process is being performed, wherein 25the processing circuitry stops the writing process when it detects a predetermined time from the timer (time period is tracked, and thus there must inherently be a timer; storage of information to a memory device is restricted to a predetermined time period representing a single session) (Gulfo; para. [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koduri device such that it includes a timer configured to measure a time during which the writing process is being performed, wherein 25the processing circuitry stops the writing process when it detects a predetermined time from the timer, as taught and suggested by Gulfo, for the purpose of ensuring the data 
Regarding claims 11 and 16, the modified Koduri device teaches wherein 20the writing process is stopped when a predetermined time has elapsed (storage of information to a memory device is restricted to a predetermined time period representing a single session) (Gulfo; para. [0004]).
Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 
On page 7 of the Applicant’s remarks in the “Claim Objection” section, the Applicant argues that the claims have been amended to overcome the claim objections of the previous office action. The Examiner agrees, and has thus withdrawn those claim objections.
On page 8 of the Applicant’s remarks in the “Claim Interpretation - 35 U.S.C. 112(f)” section, the Applicant argues one of ordinary skill in the art would understand that the “motion assistance apparatus” and “communication apparatus” are physical devices as they are attached to/connected to something else in the claims, and thus they should not be interpreted under 35 U.S.C. 112(f). However, the Examiner respectfully disagrees. The fact that the “motion assistance apparatus” and “communication apparatus” are physical devices is not in question under 35 U.S.C. 112(f). Rather, the specific structure or material which allows these limitations to perform their respective functions is not clear with the generic terms used in the claims alone, and thus the specification must be referenced under 35 U.S.C. 112(f) in order to provide 
On page 8 of the Applicant’s remarks in the first paragraph of the “Claim Rejections - 35 U.S.C. 112(b)” section, the Applicant argues that one of ordinary skill in the art would understand that a communication apparatus that is connected to a rehabilitation support apparatus is a physical structure, and thus should not be rejected under 35 U.S.C. 112(b). However, the Examiner respectfully disagrees. The fact that the “communication apparatus” is a physical structure is not in question, but rather the specific structure or material which allows the communication apparatus to perform its claimed function of “to transmit” is not clear with the generic term of “apparatus” used in claim 6 alone. Therefore, as previously explained, the Examiner must look to the Applicant’s specification for understanding under 35 U.S.C. 112(f). As the Applicant’s specification lacks a specific material or structure to perform the claimed function of “to transmit”, the 35 U.S.C. 112(b) rejection of claim 6 is thus being maintained. 
On page 8 of the Applicant’s remarks in the second paragraph of the “Claim Rejections - 35 U.S.C. 112(b)” section, the Applicant argues that one of ordinary skill in the art would understand that claim 12 is claiming a non-transitory computer readable medium that stores instructions that cause a computer to execute method steps, and thus should not be rejected under 35 U.S.C. 112(b). However, the Examiner respectfully disagrees. The scope of the invention being claimed in claim 12 is not clear. The preamble in clam 12 recites “A non-transitory computer readable medium” (i.e. an apparatus), “instructions…executed by a computer” (i.e. a software program), and “a method for performing rehabilitation support” (i.e. a method). The various inventions recited in this one claim confuse the scope of the claim. 
On page 10 in the last paragraph of the Applicant’s remarks, the Applicant argues that Kang does not disclose or suggest the data is written to an external memory when the training program is in a standby state, and thus the current prior art reference cannot teach the claimed invention. However, the Examiner respectfully disagrees. The Kang reference is not used to teach the limitation of writing data into an external memory, as this limitation (specifically the external memory) is taught by the primary Koduri reference (data uploaded to the servers 108 which are external to the fitness system 111) (see Koduri, Fig. 1, para. [0084]). Rather, Kang is just used to teach the existence of a standby state as claimed, during which the user is stationary and exercise data from the device is written (see Kang, Fig. 7, para. [0059], para. [0124]). Thus, the combination of Koduri and Kang can still be used to teach the claimed limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785